                Case 2:18-bk-24581-SK                   Doc 31 Filed 03/25/19 Entered 03/25/19 17:37:29                                                 Desc
                                                         Main Document     Page 1 of 5

       KATHY A. DOCKERY
       CHAPTER 13 TRUSTEE
       801 S. FIGUEROA ST., SUITE 1850
       LOS ANGELES, CA 90017                                                                                        FILED & ENTERED
       PHONE: (213) 996-4400
       FAX: (213) 996-4426
                                                                                                                             MAR 25 2019

                                                                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                                                                       Central District of California
                                                                                                                       BY egarcia DEPUTY CLERK




                                                                                                                               2:18-bk-24581-SK




                 CHARINA PELAEZ ABALOS



                                                                                                                          3/14/19
                                                                                                                          10:00 am
                                                                                                                                      1575 15TH FLOOR
                                                                                                                                      Roybal Building
                                                                                                                                      255 East Temple Street
                                                                                                                                      Los Angeles, CA 90012




 This order pertains to the 2nd Amended Chapter 13 Plan filed on 3/8/19, docket no. 24.

 The Plan was served on the creditors pursuant to FRBP 3015. The Debtor appeared and was examined at a meeting
 conducted pursuant to 11 U.S.C. § 341(a). The court finding that the Plan as modified at the confirmation hearing meets the
 requirements of 11 U.S.C. §§ 1322 and 1325, the court orders as follows:

 The Plan is confirmed, with the following provisions:

  I.    PLAN PAYMENTS AND LENGTH OF PLAN:

       A. Monthly Plan payments will commence on 1/16/2019 and continue on that day of the month for 60
          months. These payments shall be:

            Payments by the Debtor of $879.00 per month for months 1 though 2
            Payments by the Debtor of $1,750.00 per month for months 3 though 3
            Payments by the Debtor of $1,762.00 per month for months 4 though 38

   ■ Continuation of payment schedule attached.

                           “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
                    “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.
                                             * The term “Debtor” refers to both debtor spouses in a joint bankruptcy case.

                    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California
December 2017                                                                  Page 1                                    F 3015-1.03.ORDER.CNFRM.CH13.PLAN
                Case 2:18-bk-24581-SK                     Doc 31 Filed 03/25/19 Entered 03/25/19 17:37:29                                                 Desc
                                                           Main Document     Page 2 of 5
     B.   □ This is a Fixed Percentage Plan. Classes 1 through 4 and 7 will be paid pursuant to the Order of Payments set forth
                 below. After these payments are completed, nonpriority unsecured claims that are not separately classified (Class
                 5) will be paid pro rata     % of the total amount of these allowed claims.

     C.   □ This is a Pot Plan. The Debtor shall pay a total sum of $                                  to the chapter 13 trustee (trustee). After
                payments required to be made to classes 1 through 4 and 7, this sum is estimated to pay                                      % to Class 5
                nonpriority unsecured creditors.


     D.   ■ This is a Residual Plan. After payments required to be made to classes 1 through 4 and 7, this is estimated to pay
                0.00% to Class 5 nonpriority unsecured creditors.

     E. Income Tax Refunds

          All Debtors will provide to the trustee a copy of each income tax return filed during the Plan term within 14 days of
          filing the return.

                ■ The Debtor shall turn over to the trustee all tax refunds in excess of $500.00 received during the Plan term.
                □ This is a 100% Plan. Unless the Plan is modified to a lower percentage, the Debtor may retain tax refunds.
 II. ORDER OF PAYMENTS:

     Unless modified by Part III.E of this Order, the trustee shall make payments as set forth in Section II. A of the Plan.

 III. OTHER PROVISIONS:

     A. Lien Avoidance


                 □ 1. The Plan provides (in section IV.A.) that the Debtor will value property or avoid liens under 11 U.S.C.
                        § 506 by separate motion(s). This court has issued order(s) on such motion(s). The affected liens
                        are identified in Attachment A. Unless otherwise ordered by this court, the effective date on which
                        such liens will be avoided is the completion of all Plan payments.

                 □ 2. The Plan utilizes Section IV.C to modify secured claims without a separate motion and serves as the
                        motion to value the real or personal property. See Attachment B for valuation and avoidance of
                        liens under 11 U.S.C § 506.

                 □ 3. The Plan utilizes Section IV.C to avoid judicial or nonpossessory, nonpurchase-money liens on real or
                        personal property under 11 U.S.C § 522(f).

                        □ See Attachment C for avoidance of real property judicial liens.
                        □ See Attachment D for avoidance of judicial or nonpossessory, nonpurchase-money liens on
                              personal property.

      B. Surrender of Collateral and Stay Termination

           The following collateral is surrendered to secured creditors and the automatic stay provisions of
           11 U.S.C. § 362(a) are terminated as to the collateral only, and the stay under §1301 is terminated in all respects,
           upon entry of this order.




                      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California
December 2017                                                                    Page 2                                    F 3015-1.03.ORDER.CNFRM.CH13.PLAN
                 Case 2:18-bk-24581-SK                     Doc 31 Filed 03/25/19 Entered 03/25/19 17:37:29                                                 Desc
                                                            Main Document     Page 3 of 5
     C. Attorney Fees


            1.   ■    Counsel for the Debtor is employed under the Rights and Responsibility Agreement and is awarded Basic
                  Fees of $5,000. Having received $2,500.00, counsel is entitled to payment of $2,500.00 from the estate on account
                  of such Basic Fees.

            2.   □    Counsel for the Debtor is employed on an hourly fee contract. All fee awards shall be by separate order.


     D. The trustee is authorized to make payment to holders of secured claims based on the Plan. However, the
        amounts listed on an allowed secured claim control over any contrary amounts listed in the Plan as to the current
        installment payment and arrearage unless otherwise ordered by the court. Also, any determination in the Plan or
        by separate motion made under FRBP 3012 about the amount of a secured claim is binding on the holder of the
        claim, even if the holder files a contrary proof of claim, regardless of whether an objection to claim has been filed.
        If relief from the automatic stay is ordered as to a secured creditor on certain collateral, then all payments under
        the Plan as to that collateral will cease.


      E.   ■ The following modifications to the Plan have been agreed to by the trustee, and/or a creditor if applicable, and
            the Debtor, or have been ordered by the Court at the Confirmation Hearing:

                                   SEE ATTACHMENT FOR ORDER CONFIRMING CHAPTER 13 PLAN

     F. Revesting Property

            Property of the estate shall not revest in the Debtor until such time as a discharge is granted or the case is
            dismissed or closed without discharge. Revestment shall be subject to all liens and encumbrances in existence
            when the case was filed, except those liens avoided by court order or extinguished by operation of law. In the
            event the case is converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the
            estate shall vest in accordance with applicable law. After confirmation of this Plan, the chapter 13 trustee shall
            have no further authority or fiduciary duty regarding use, sale, or refinance of property of the estate except to
            respond to any motion for proposed use, sale, or refinance as required by the LBRs. Prior to any discharge or
            dismissal, the Debtor must seek approval of the court to purchase, sell, or refinance real property.

                                                                                     ###




                       Date: March 25, 2019




                       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California
December 2017                                                                     Page 3                                    F 3015-1.03.ORDER.CNFRM.CH13.PLAN
       Case 2:18-bk-24581-SK                 Doc 31 Filed 03/25/19 Entered 03/25/19 17:37:29                        Desc
                                              Main Document     Page 4 of 5
                            ATTACHMENT FOR ORDER CONFIRMING CHAPTER 13 PLAN

                                             PAYMENT SCHEDULED (Continued)
Payments by the Debtor of $2,191.00 per month for months 39 though 60

                                                    MODIFICATIONS TO PLAN
  1   A payroll deduction order may be issued when the debtor (s) is delinquent by two plan payments. No
      further declaration or order is required. If the Chapter 13 Trustee issues a payroll deduction order to the
      debtor’s(s’) employer(s) and the amount set forth in the payroll deduction order is insufficient to pay the
      total amount of each plan payment as it comes due during the plan term, the debtor(s) shall pay any
      shortfall to the Chapter 13 Trustee’s payment address on a timely basis.
  2   If the debtor(s) and mortgage lender(s) enter into a valid and binding loan modification agreement, the
      debtor(s) shall, within 28 days of final approval of the loan modification agreement, produce an executed
      copy of the loan modification agreement, file an amended Schedule J to show the modified mortgage
      payment expense and provide written notice to the Chapter 13 Trustee of the foregoing.
  3   All interest rates set forth in the confirmed plan or the order confirming the plan shall be calculated by
      utilizing a simple interest rate calculation.
  4   If the debtor, joint-debtor or debtor’s non-filing spouse obtains new employment or generates income
      through any other new source of income during the term of the plan, the debtor(s) shall amend Schedule
      I, provide adequate proof of income and provide written notice to the Chapter 13 Trustee within 14 days
      of receipt of evidence of income from the new employment or source of income
  5   The Trustee may increase or decrease the dollars and the equivalent percentage paid to nonpriority
      unsecured creditors without further court order if the debtor(s) selects a “Residual” Plan in Part 2,
      Paragraph B of the confirmed plan or a “Residual” plan is provided for in the order confirming the plan.
      All nonpriority unsecured creditors shall be paid on a pro rata basis unless otherwise provided for in the
      plan, the order confirming the plan or subsequent court order modifying the plan. In no case shall the
      dollar amount and equivalent percentage be modified below the dollar amount and percentage required
      to be paid pursuant to the liquidation analysis or the chapter 13 means test unless provided for by further
      court order modifying the plan.
  6   The debtor shall make all post petition vehicle payments to Capital One Auto Finance for the 2015 Toyota
      Prius.
  7   The Internal Revenue Service shall be paid 6% interest on its allowed secured claim.
        Case 2:18-bk-24581-SK      Doc 31 Filed 03/25/19 Entered 03/25/19 17:37:29                  Desc
                                    Main Document     Page 5 of 5
                                   BANKRUPTCY PAYMENT SCHEDULE

PAYMENT #   DATE        AMOUNT      PAYMENT #    DATE      AMOUNT      PAYMENT #     DATE      AMOUNT

    1        1/16/19     $879.00      21         9/16/20   $1,762.00      41        5/16/22   $2,191.00
    2        2/16/19     $879.00      22        10/16/20   $1,762.00      42        6/16/22   $2,191.00
    3        3/16/19   $1,750.00      23        11/16/20   $1,762.00      43        7/16/22   $2,191.00
    4        4/16/19   $1,762.00      24        12/16/20   $1,762.00      44        8/16/22   $2,191.00
    5        5/16/19   $1,762.00      25         1/16/21   $1,762.00      45        9/16/22   $2,191.00
    6        6/16/19   $1,762.00      26         2/16/21   $1,762.00      46       10/16/22   $2,191.00
    7        7/16/19   $1,762.00      27         3/16/21   $1,762.00      47       11/16/22   $2,191.00
    8        8/16/19   $1,762.00      28         4/16/21   $1,762.00      48       12/16/22   $2,191.00
    9        9/16/19   $1,762.00      29         5/16/21   $1,762.00      49        1/16/23   $2,191.00
   10       10/16/19   $1,762.00      30         6/16/21   $1,762.00      50        2/16/23   $2,191.00
   11       11/16/19   $1,762.00      31         7/16/21   $1,762.00      51        3/16/23   $2,191.00
   12       12/16/19   $1,762.00      32         8/16/21   $1,762.00      52        4/16/23   $2,191.00
   13        1/16/20   $1,762.00      33         9/16/21   $1,762.00      53        5/16/23   $2,191.00
   14        2/16/20   $1,762.00      34        10/16/21   $1,762.00      54        6/16/23   $2,191.00
   15        3/16/20   $1,762.00      35        11/16/21   $1,762.00      55        7/16/23   $2,191.00
   16        4/16/20   $1,762.00      36        12/16/21   $1,762.00      56        8/16/23   $2,191.00
   17        5/16/20   $1,762.00      37         1/16/22   $1,762.00      57        9/16/23   $2,191.00
   18        6/16/20   $1,762.00      38         2/16/22   $1,762.00      58       10/16/23   $2,191.00
   19        7/16/20   $1,762.00      39         3/16/22   $2,191.00      59       11/16/23   $2,191.00
   20        8/16/20   $1,762.00      40         4/16/22   $2,191.00      60       12/16/23   $2,191.00
